Exhibit 12 TAUBMAN CENTERS, INC. Computation of Raios of Earnings to Combined Fixed Charges and Preferred Dividends (in thousands, except ratios) Nine Months Ended Ended September 30 2007 2006 Earnings before income from equity investees $ 49,313 $ 36,976 Add back: Fixed charges $ 113,369 $ 111,121 Amortization of previously capitalized interest 3,225 3,247 Distributed income of Unconsolidated Joint Ventures 28,700 22,965 Deduct: Capitalized interest (11,896 ) (6,852 ) Preferred distributions (1,845 ) (1,845 ) Earnings available for fixed charges and preferred dividends $ 180,866 $ 165,612 Fixed charges: Interest expense (1) $ 95,512 $ 98,468 Capitalized interest 11,896 6,852 Interest portion of rent expense 4,116 3,956 Preferred distributions 1,845 1,845 Total fixed charges $ 113,369 $ 111,121 Preferred dividends(2) 10,975 20,064 Total fixed charges and preferred dividends $ 124,344 $ 131,185 Ratio of earnings to fixed charges and preferred dividends 1.5 1.3 (1) Interest expense for the nine months ended September 30, 2006 includes charges of $3.1 million in connection with the write-off of financing costs related to the respective pay-off and refinancing of the loans on The Shops at Willow Bend and Dolphin Mall when the loans became prepayable without penalty. (2) Preferred dividends for the nine months ended September 30, 2006 include $4.7 million of charges recognized in connection with the redemption of the Series A and I Preferred Stock.
